DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 17-18, 22-23 and 25-27 in the reply filed on 5/3/2022 is acknowledged.  The traversal is on the ground(s) that there is not a burden to examine Groups I, II, III and IV because they are closely related.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The requirement is still deemed proper and is therefore made FINAL. However, because Group II has been amended to depend from Claim 17 of Group I, the restriction requirement between Groups I and II has been withdrawn.

In view of the withdrawal of the restriction requirement between Groups I and II, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 29-30, 34-35, 37-38, 42, 46-47, 49-50 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/3/2022.

Claims 29 and 30 have been amended to depend from claim 17 and included in elected Group I. New claims 58 and 59 depend from claim 17 and are included with elected Group I.

Claims 17-18, 22-23, 25-27, 29-30 and 58-59 are examined in this Office action.

Drawings
The drawings are objected to because the text in boxes of Fig. 3A are not legible, the text of Fig. 4 is pixelated and small, the text is pixelated and the gray color is difficult in Fig. 9F and the concordant and discordant color scheme is not discriminated in Fig. 15c.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms in para. 41, 70, 104, 113, 125 and 148, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. It is noted that applicant has used “™” and “®” to identify some trade names or marks. Applicant is requested to review the specification for consistent usage.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. The embedded hyperlink is located in paragraphs 127, 140, 206 and 217.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 17-18, 22-23, 25-26 and 58-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
	The claim(s) recite(s) steps of comparing methylation levels and determining a relative number of cells or determining a level of inconsistent DNA methylation. The steps are abstract ideas in that they amount to data analysis and manipulation. The amount of methylation to be compared and determinations to be made broadly encompasses a very limited amount of data such that it could be carried out in the human mind.
	The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions. While some claims further describe treating steps, the steps are not required by all embodiments because the step is conditioned on certain parameters that are not required to be determined during the course of the method.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of detecting methylation status broadly encompasses “any method known in the art” as stated in the instant specification (para. 90).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 22-23, 25-27, 29-30, 58 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 17, the claim recites a first tumor sample is “from a subject in need thereof”. It is unclear what subject is encompassed by the claim as the claim does not state what the subject is “in need thereof”. Is the subject “in need thereof” a diagnosis? Is the subject “in need of thereof” treatment?
	Claims 18, 22-23, 25-27, 29-30, 58 and 59 depend from claim 17 and are rejected for the same reason.
	Regarding claim 17, the claim is drawn to “a method of calculating a proportion of discordant reads (PDR) in a first tumor sample from a subject”. The method does not specifically recite a step of “calculating” any type of PDR, nor is the scope of PDR defined. It is unclear if the relative number of cells determined or the level of inconsistent DNA methylation status qualifies as a “PDR”.
	Claims 18, 22-23, 25-27, 29-30, 58 and 59 depend from claim 17 and are rejected for the same reason.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the claim refers to a “PDR greater than 0.15”. The claim does not previously require calculating any particular PDR, nor does the claim describe how a PDR greater than 0.15, less than 0.15 or equal 0.15 is to be calculated.
Regarding claim 22, the claim refers to “a second PDR calculation” but is unclear if the method of claim 17 is repeated on a second tumor sample or if any PDR may be calculated.
Claims 23 and 25-27 depend from claim 22 and are rejected for the same reason.
Regarding claim 23, the claim refers to comparing PDR, but the claim does not require calculating any particular PDR. The claim is incomplete as it relies upon and requires an element that is not required by the claim.
Regarding claim 25, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 26-27 depend from claim 25 and are rejected for the same reason.
Regarding claim 27, the claim refers to comparing PDR, but the claim does not require calculating any particular PDR. The claim is incomplete as it relies upon and requires an element that is not required by the claim.
Regarding claim 29, the claim refers to PDR, but the claim does not require calculating any particular PDR. The claim is incomplete as it relies upon and requires an element that is not required by the claim.
Claim 30 depends from claim 29 and are rejected for the same reason.
Regarding claim 58, the claim refers to “the PDR is less than 0.15”. The claim does not previously require calculating any particular PDR, nor does the claim describe how a PDR greater than 0.15, less than 0.15 or equal 0.15 is to be calculated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17-18 and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varley (Nucleic Acids Research. 2009. 37(14):4603-4612; cited on the 5/3/2022 IDS).
Regarding claim 17, Varley teaches detecting methylation status of the MLH1 promoter, including neighboring CpG sites, within a tumor sample using deep single molecule bisulfite sequencing (p. 4604, Materials and Methods). The analysis of MLH1 promoter methylation as described Varley is encompassed by the broad scope of reduced representation bisulfite sequencing.
Varley teaches comparing the DNA methylation status in multiple regions of neighboring CpG sites along the sequence of CpG sites in MLH1 promotor DNA of the cells (Figure 2; Figure 3; and Figure 4).
Varley teaches determining a level of inconsistent DNA methylation status across the sequence of CpG sites in the MLH1 promoter in the cells of the tumor sample as depicted in Figures 3 and 4. See also, p. 4607, MLH1 promoter methylation in MLH1 deficient endometrial tumors is heterogeneous and Table 1.
Claim 18 encompasses an embodiment in which only the steps of claim 17 are performed, but provides additional information that is inherent to a PDR that is observed. It is noted the claim does not require an active method step of observing, determining or calculating any particular PDR level.
Regarding claim 18, Varley anticipates claim 18 because it teaches all the required method steps of the embodiment in which the claim only sets forth information regarding a PDR that is observed.
Because Varley teaches all the required method steps, Varley satisfies the criteria of calculating a proportion of discordant reads (PDR) in a tumor sample from a subject in need thereof.
Claim 58 requires a step of treating the subject with an antitumor agent and the step is conditioned on the PDR being “less than 0.15”.
Regarding claim 58, Varley anticipates embodiments in which the treating step is not performed because a PDR less than 0.15 is not observed.
Regarding claim 59, Varley teaches the neighboring CpG sites comprise a collection of CpG sites along one sequence in DNA in the form of the MLH1 promoter and/or at genomic loci of one gene in the form of the MLH1 genomic loci.

Claim(s) 17-18, 22-23 and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (Clin Cancer Res. 2008. 14(7):1938-1946) as evidenced by Fackler (Cancer Research. 2004. 64:4442-4452).
Regarding claim 17, Wu teaches detecting the methylation status of a neighboring CpG sites in a plurality of cells from a tumor sample (p. 1940, Quantitative promoter methylation analysis). The neighboring CpG sites are along a sequence of CpG sites in the DNA of a number of genes. The analysis of promoter methylation as described Wu is encompassed by the broad scope of a microarray as it is carried out in a microarray in the form of an array of wells as evidenced by Fackler (p. 4443, QM-MSP).
Claim 18 encompasses an embodiment in which only the steps of claim 17 are performed, but provides additional information that is inherent to a PDR that is observed. It is noted the claim does not require an active method step of observing, determining or calculating any particular PDR level.
Regarding claim 18, Wu anticipates claim 18 because it teaches all the required method steps of the embodiment in which the claim only sets forth information regarding a PDR that is observed.
Wu also anticipates claim 18 based on the use of the microarray in the form of an array of wells as noted above.
Regarding claim 22, Wu teaches the analysis of methylation heterogeneity in primary cancer and metastatic cancer samples from a patient (Fig. 4).
Regarding claim 23, Wu teaches comparing the methylation heterogeneity and/or status between the primary metastatic cancer samples from the patient (Fig. 4).
Claim 58 requires a step of treating the subject with an antitumor agent and the step is conditioned on the PDR being “less than 0.15”. It is noted the claim does not explicitly require an active method step of observing, determining or calculating any particular PDR.
Regarding claim 58, Wu anticipates embodiments in which the treating step is not performed because a PDR less than 0.15 is not observed.
Regarding claim 59, Wu teaches the neighboring CpG sites comprise a collection of CpG sites along more than one sequences in DNA at the loci of more than one genes.

Claim(s) 17-18 and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigalotti (Cancer Research. 2004. 64:9167-9171).
Regarding claim 17, Sigalotti teaches detecting methylation status at a region of neighboring CpG sites in the cells of a tumor sample obtained from a metastatic lesion of a subject (p. 9167, Cell Lines and Single Cell Clones). The MAGE-A3 promoter region was analyzed. The analysis of MAGE-A3 promoter methylation as described Varley is encompassed by the broad scope of reduced representation bisulfite sequencing.
Sigalotti teaches comparing the methylation status in regions of neighboring CpG sites along a sequence of CpG sites in DNA of the MAGE-A3 promoter (Fig. 2).
Sigalotti teaches determining the level of inconsistent DNA methylation status across the sequence of the MAGE-A3 promoter (Fig. 2).
Claim 18 encompasses an embodiment in which only the steps of claim 17 are performed, but provides additional information that is inherent to a PDR that is observed. It is noted the claim does not require an active method step of observing, determining or calculating any particular PDR level.
Regarding claim 18, Sigalotti anticipates claim 18 because it teaches all the required method steps of the embodiment in which the claim only sets forth information regarding a PDR that is observed.
Claim 58 requires a step of treating the subject with an antitumor agent and the step is conditioned on the PDR being “less than 0.15”.
Regarding claim 58, Sigalotti anticipates embodiments in which the treating step is not performed because a PDR less than 0.15 is not observed.
Regarding claim 59, Sigalotti teaches the neighboring CpG sites comprise a collection of CpG sites along one sequence in DNA in the form of the MLH1 promoter and/or at genomic loci of one gene in the form of the MLH1 genomic loci.

Claim(s) 17-18, 22-23, 25-26 and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanduri (Blood. 2010. 115(2):296-305; cited on the 5/3/2022 IDS).
	Regarding claims 17-18, Kanduri teaches detecting the DNA methylation status at one or more regions of neighboring CpG sites in a plurality of cells in a tumor sample from the subject. Kanduri teaches the methylation status was determined using a methylation array (p. 298, Methylation array analysis).
	Kanduri further teaches comparing the DNA methylation status of neighboring CpG sites along one or more sequences of neighboring CpG sites in DNA of the plurality of cells. 
	Kanduri further teaches assessing the consistency of methylation status along the sequences of neighboring CpG sites. See entire document, in particular Figure 5, and Methods, p. 297-298.
	Regarding claims 22-23 and 25-26, Kanduri teaches detecting methylation before treatment in patients that had not been treated and after treatment in patients that had been treated (Table 1), resulting in the analysis of different tumors.
Claim 58 requires a step of treating the subject with an antitumor agent and the step is conditioned on the PDR being “less than 0.15”.
Regarding claim 58, Kanduri anticipates embodiments in which the treating step is not performed because a PDR less than 0.15 is not observed.
Regarding claim 59, Kanduri teaches the neighboring CpG sites comprise a collection of CpG sites along more than one sequence in DNA and/or at genomic loci of more than one gene.

Claim(s) 17-18, 22-23, 25-27 and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oakes (Blood. 2013. 122:1626; cited on the 5/3/2022 IDS).
Regarding claims 17-18, Oakes teaches detecting the DNA methylation status in a region of neighboring CpG sites in a plurality of cells in a tumor sample (para. 2). Oakes teaches using a microarray to detect the methylation status (para. 2).
Oakes further teaches comparing the methylation status between CpG sites (para. 2).
Oakes teaches assessing the consistency of the methylation status among the CpG sites to observe methylation heterogeneity (para. 2).
Regarding claims 22-23 and 25-27, Oakes teaches detecting the methylation status before treatment in a treatment-free time window (para. 2).
Claim 58 requires a step of treating the subject with an antitumor agent and the step is conditioned on the PDR being “less than 0.15”.
Regarding claim 58, Oakes anticipates embodiments in which the treating step is not performed because a PDR less than 0.15 is not observed.
Regarding claim 59, Oakes teaches the neighboring CpG sites comprise a collection of CpG sites along more than one sequence in DNA and/or at genomic loci of more than one gene.

Claim(s) 17-18, 22-23, 25-27 and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landau (Blood. 2013. 122:596; cited on the 5/3/2022 IDS).
Regarding claim 17, Landau teaches detecting the DNA methylation status of neighboring CpG sites in a plurality of cells in a tumor sample from a subject (para. 2). Landau further teaches using reduced representation bisulfite sequencing to detect the methylation status (para. 3).
Landau further teaches comparing the DNA methylation status of neighboring CpG sites (para. 3).
Landau further teaches assessing the consistency of the methylation status along the sequences of neighboring CpG sites to observe discordant reads reflecting the methylation status (para. 3).
Claim 18 encompasses an embodiment in which only the steps of claim 17 are performed, but provides additional information that is inherent to a PDR that is observed. It is noted the claim does not require an active method step of observing, determining or calculating any particular PDR level.
Regarding claim 18, Landau anticipates claim 18 because it teaches all the required method steps of the embodiment in which the claim only sets forth information regarding a PDR that is observed.
Regarding claims 22-23 and 25-27, Landau teaches retreating patients (paras. 4 and 6).
Landau teaches detecting the methylation status before or after treatment (para. 6).
Claim 58 requires a step of treating the subject with an antitumor agent and the step is conditioned on the PDR being “less than 0.15”.
Regarding claim 58, Oakes anticipates embodiments in which the treating step is not performed because a PDR less than 0.15 is not observed.
Regarding claim 59, Oakes teaches the neighboring CpG sites comprise a collection of CpG sites along more than one sequence in DNA and/or at genomic loci of more than one gene.

Claim(s) 17-18, 22 and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegmund (PNAS. 2009. 106(12):4828-4833; cited on the 5/3/2022 IDS).
Regarding claim 17, Siegmund teaches obtaining a tumor sample comprising a plurality of cancer cells from a patient with colorectal cancer (p. 4832, Cancer Gland Isolation). Siegmund teaches the use of bisulfite sequencing (e.g. reduced representation bisulfite sequencing) and the CpG sites are within a CpG island (e.g. CpG-rich regions) (Abstract; p. 4828, Results) as encompassed by the claim.
Siegmund detects a first and second DNA methylation status of neighboring CpG sites along one or more sequences in DNA (i.e. BGN tag and LOC tag) within a first and second subpopulation of cancer cells of the plurality of cancer cells (p. 4832, Cancer Gland Isolation and Cancer Tag Analysis; Fig. 1 and Fig. 2). The methylation status of the two tumor samples are compared and Siegmund teaches determining a level of inconsistent DNA methylation status across the sequence of CpG sites in cells in the tumor (Fig. 2).
Claim 18 encompasses an embodiment in which only the steps of claim 17 are performed, but provides additional information that is inherent to a PDR that is observed. It is noted the claim does not require an active method step of observing, determining or calculating any particular PDR level.
Regarding claim 18, Landau anticipates claim 18 because it teaches all the required method steps of the embodiment in which the claim only sets forth information regarding a PDR that is observed.
Regarding claim 22, Sigmund teaches analyzing spatially separated tumor samples (Fig. 1 and 2).
Claim 58 requires a step of treating the subject with an antitumor agent and the step is conditioned on the PDR being “less than 0.15”.
Regarding claim 58, Oakes anticipates embodiments in which the treating step is not performed because a PDR less than 0.15 is not observed.
Regarding claim 59, Oakes teaches the neighboring CpG sites comprise a collection of CpG sites along more than one sequence in DNA and/or at genomic loci of more than one gene.

Claim(s) 17-18, 22-23, 25-27 and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sarkaria (US 2010/0203531 A1; cited on the 5/3/2022 IDS).
Regarding claim 17, Sarkaria teaches obtaining tumor samples before and after treatment with TMZ and analyzing the methylation status of the same region within the MGMT promoter over time (par. 120).
The MGMT promoter has intratumoral heterogeneity in regards to methylation (para. 94 and 111), making the MGMT promoter a region of neighboring CpG sites having locally disordered methylation because heterogeneity means that the methylation of CpG sites varies within the cells of the tumor. Figure 3 demonstrates that within the region, individual CpG sites are not uniformly unmethylated or methylated but rather there is a mixture of methylated and unmethylated sites. See also Figs. 8 and 12.
Sarkaria teaches that the methylation pattern changes following TMZ treatment (para. 45).
	Sarkaria teaches the methylation is assayed using bisulfite sequencing (para. 96-97, 106 and 112).
Claim 18 encompasses an embodiment in which only the steps of claim 17 are performed, but provides additional information that is inherent to a PDR that is observed. It is noted the claim does not require an active method step of observing, determining or calculating any particular PDR level.
Regarding claim 18, Sarkaria anticipates claim 18 because it teaches all the required method steps of the embodiment in which the claim only sets forth information regarding a PDR that is observed.
Regarding claims 22-23 and 25-27, Sarkaria teaches collecting tumor samples before and after treatment (para. 111-112).
Claim 58 requires a step of treating the subject with an antitumor agent and the step is conditioned on the PDR being “less than 0.15”.
Regarding claim 58, Oakes anticipates embodiments in which the treating step is not performed because a PDR less than 0.15 is not observed.
Regarding claim 59, Oakes teaches the neighboring CpG sites comprise a collection of CpG sites along more than one sequence in DNA and/or at genomic loci of more than one gene.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634